Case 1:17-cr-00183-TWP-TAB Document 130 Filed 02/05/20 Page 1 of 2 PageID #: 927




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                                   Plaintiff,          )
                                                       )
                              v.                       )     No. 1:17-cr-00183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ                                      )
   a/k/a BRIAN KIL                                     )
   a/k/a BRIANNA KILLIAN                               )
   a/k/a BRIAN MIL                                     )
   a/k/a GREG MARTAIN                                  )
   a/k/a PURGE OF MAINE                                )
   a/k/a UYGT9@HUSHMAIL.COM                            )
   a/k/a JARE9302@HUSHMAIL.COM                         )
   a/k/a DTVX1@HUSHMAIL.COM                            )
   a/k/a LEAKED_HACKS1                                 )
   a/k/a CLOSED DOOR                                   )
   a/k/a CLOSED COLOR                                  )
   a/k/a CLUTTER REMOVED                               )
   a/k/a COLOR RAIN                                    )
   a/k/a PLOT DRAW                                     )
   a/k/a INVIL CABLE,                                  ) -01
                                                       )
                                   Defendant.          )

                                                   ORDER

           Counsel are notified that the venire will be given name tags with their juror number prior

 to arriving in the courtroom. During voir dire, counsel shall refer to each individual juror by their

 number only. Although counsel will have access to names, juror names are not to be used on the

 record.


           IT IS SO ORDERED.

           Date:   2/5/2020
Case 1:17-cr-00183-TWP-TAB Document 130 Filed 02/05/20 Page 2 of 2 PageID #: 928




 Distribution:

 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Kristina M. Korobov
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kristina.korobov@usdoj.gov

 Tiffany Jacqueline Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 tiffany.preston@usdoj.gov
